Exhibit 10.4

 

  

699 Eighth Street

San Francisco

California 94103

company.zynga.com



 

August 23, 2018

 

Frank Gibeau

Re:Offer of Employment by Zynga Inc.

Dear Frank:

I am very pleased to confirm the revised terms of your employment with Zynga
Inc., a Delaware corporation (the “Company”), in the position of Chief Executive
Officer reporting to the Company’s Board of Directors (the “Board”). The Board
wishes to thank you for your continued service the Company, which the Board
believes strongly has been and will be beneficial to the Company’s
shareholders.  The terms contained in this letter are effective as of the date
shown above and completely replace the terms of our letter agreement with you
dated February 29, 2016.  The revised terms of your employment with the Company
are as follows:

1.Starting Salary.   Your current annual base salary is one million dollars
($1,000,000) per year, less deductions and withholdings required by law, and
will be subject to periodic review and adjustment for increases but not
decreases, in accordance with the Company’s then-current policies.

2.Annual Bonus.  For each year of your continued employment, you will be
eligible to participate in the Company’s then-applicable bonus program, if any,
subject to the terms, conditions, and eligibility requirements of that
program.  Whether you receive an annual bonus for any given bonus period, and
the amount of any such bonus, will be determined by the Company in its sole
discretion based upon the Company’s achievement of its performance benchmarks
and your individual performance during the applicable bonus period, as described
in more detail in its then-applicable bonus program.

3.Benefits.  You will be eligible to participate in the regular health insurance
and other employee benefit plans established by the Company for its employees as
amended from time to time, subject to the terms and conditions of those plans
and programs.  The Company reserves the right to change, cancel, or otherwise
modify, in its sole discretion, the terms and conditions of its benefit plans at
any time in the future, with or without notice.  For the avoidance of doubt,
your right to severance benefits will be governed by this letter agreement and
you will

 

--------------------------------------------------------------------------------

 

not be a participant in or eligible for benefits under the Zynga Inc. Change in
Control Severance Benefit Plan.

4.Business Expenses.  The Company shall pay or reimburse you for all reasonable
business expenses, including without limitation the cost of first class air
travel, incurred or paid by you in the performance of your duties and
responsibilities hereunder, subject to (i) any expense policy of the Company set
by the Board (or a committee appointed by the Board) from time to time and
(ii) such reasonable documentation and substantiation requirements as may be set
by the Board or Company from time to time.  Any reimbursement you are entitled
to receive shall (a) be paid no later than the last day of your tax year
following the tax year in which the expense was incurred, (b) not be affected by
any other expenses that are eligible for reimbursement in any tax year and
(c) not be subject to liquidation or exchange for another benefit.

5.Confidentiality.  As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company.  To protect the interests of the Company, you have
signed and agree to abide by the Company’s standard Employee Invention
Assignment and Confidentiality Agreement. We wish to impress upon you that we do
not want you to, and we hereby direct you not to, bring with you any
confidential or proprietary information of any former employer or other entity
or to violate any other obligations you may have to any former employer or other
entity.  You represent that your signing of this offer letter, any agreements
concerning ZSUs (as defined below) or stock options granted to you under the
Plan (as defined below), and the Company’s Employee Invention Assignment and
Confidentiality Agreement, and your employment with the Company, will not
violate any agreement currently in place between you and current or past
employers or other entities.

6.Zynga Stock Units.  In connection with your hire and subsequent to that time,
you received grants of equity compensation awards from the Company, including
awards of Zynga stock units (“ZSUs”).  In the future, you will be eligible for
such additional ZSUs and other equity awards as the Board or Committee
determines in its discretion and in accordance with Company practices from time
to time.

7.Stock Options.    In connection with your hire and subsequent to that time,
you received grants of equity compensation awards from the Company, including
awards of Zynga stock options (“Options”).  In the future, you will be eligible
to receive such additional Options and other equity awards as the Board or
Committee determines in its discretion and in accordance with Company practices
from time to time.

8.Change in Control.  Subject to your remaining employed through the time
immediately prior to a Change in Control (as defined in Section 10), twenty five
percent (25%) of any ZSUs, Options and other Company equity awards that are
unvested and outstanding as of immediately before the Change in Control will
immediately vest. The 25% vesting will be applied to each award separately and,
if applicable, to each tranche within that award, with performance being deemed
achieved at target for any performance-based awards. In the event of a Change in
Control (as defined in Section 10), if the successor entity does not assume or

2

--------------------------------------------------------------------------------

 

substitute (on substantially equivalent or more favorable terms) for any of your
then outstanding ZSUs, Options or other Company equity awards, then such ZSUs,
Options and other awards will vest in full and you will have the right to
exercise all of the Options, including shares as to which the Options would not
otherwise be vested or exercisable, and all restrictions on the ZSUs and other
equity awards will lapse (with performance being deemed achieved at target for
any performance-based awards).

9.Severance.  

a.Non-Change in Control.  If you suffer a Separation from Service (within the
meaning of Treasury Regulation Section 1.409A-1(h)) due to: (i) the Company
terminating your employment without Cause, or (ii) your Constructive
Termination, and such termination is not a Qualifying Termination or a
termination for death or disability, then subject to your (A) continuing to
comply with your obligations under this letter and your Employee Invention
Assignment and Confidentiality Agreement, (B) delivering to the Company an
effective general release of claims in favor of the Company, as attached hereto
as Exhibit A (the “Release”), as to which the seven (7)-day revocation period
has expired (without your having revoked) within 60 days following your
Separation from Service (the date on which such revocation period expires, the
“Release Revocation Date”), and (C) resignation from your position on the Board
and any committees thereof (as applicable), then the Company will provide you
with the following severance benefits:

i.The Company will pay you an amount equal to one times (1x) your annual base
salary at the time of your termination, plus a pro-rated Target Bonus for the
fiscal year in which the Separation from Service occurs (collectively, the
“Separation Payments”).  The Separation Payments will be subject to applicable
payroll deductions and tax withholdings and paid in a lump sum on the first
regular payroll date which is (A) on or following the Release Revocation Date,
if the 60th day following your Separation from Service falls in the same
calendar year as your Separation from Service, or (B) in the calendar year
following your Separation from Service, if the Release Revocation Date occurs in
the same calendar year as your Separation from Service and the 60th day
following your Separation from Service falls in the calendar year following your
Separation from Service, the Company will pay you in a lump sum the Separation
Payments that you would have received on or prior to such regular payroll date
under the original schedule but for the delay while waiting for such payment,
with the balance of the Separation Payments being paid as originally scheduled.

ii.If you timely elect continued coverage under COBRA, the Company will pay the
COBRA premiums to continue your coverage (including coverage for your eligible
dependents, if applicable) for twelve (12) months following your Separation from
Service (with such payments to end if you become eligible for group health
insurance coverage through a new employer or you cease to be eligible for COBRA
continuation coverage for any reason), provided that the cost of such coverage
will be reported to the tax authorities as taxable income to you.
Notwithstanding the preceding sentence, if the Company determines in its sole
discretion that it cannot provide the foregoing benefit without potentially
violating, or being subject to an excise tax under, applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will in lieu thereof provide to you a taxable lump sum cash payment (within
thirty days following such determination and subject to the payment timing

3

--------------------------------------------------------------------------------

 

rules of this letter agreement) in an amount equal to the product of (x) twelve
(12), multiplied by (y) the monthly COBRA premium described in the preceding
sentence as in effect on the date of your termination of employment (which
amount will be based on the premium for the first month of COBRA coverage),
which payment will be made regardless of whether you elect COBRA continuation
coverage.  For the avoidance of doubt, the taxable payment in lieu of COBRA
reimbursements may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.

iii.The Company will accelerate the vesting of any then-outstanding but unvested
ZSUs, Options and other Company equity awards such that the shares that would
have vested in the one (1) year period following your Separation from Service
had your employment not been terminated, if any, shall be deemed fully vested on
your termination date, and you shall have three months following your Separation
from Service to exercise your vested Options.

b.Change in Control.  If you suffer a Separation from Service due to: (i) the
Company terminating your employment without Cause, or (ii) your Constructive
Termination, and such termination is a Qualifying Termination, then subject to
your (A) continuing to comply with your obligations under this letter and your
Employee Invention Assignment and Confidentiality Agreement, (B) delivering to
the Company the Release as to which the Release Revocation Date has occurred
(without your having revoked) within 60 days following your Separation from
Service, and (C) resignation from your position on the Board and any committees
thereof (as applicable), then (1) the Company will accelerate the vesting of any
then-outstanding but unvested ZSUs, Options and other Company equity awards such
that one hundred percent (100%) of the ZSUs, Options and other Company equity
awards that are unvested as of your Separation from Service shall be deemed
fully vested on your termination date (with any performance-based awards vesting
at target), and you shall have three months following your Separation from
Service to exercise your vested Options and (2) the Company will pay you an
amount equal to (i) two times (2x) the sum of your annual base salary and your
Target Bonus for the fiscal year in which you have a Separation from Service,
plus (ii) a pro-rated bonus for the fiscal year in which your termination occurs
(based on your Target Bonus for the fiscal year in which you have a Separation
from Service) (collectively, the “CIC Separation Payments”).  The CIC Separation
Payments will be paid in a lump sum on the first regular payroll date which is
(A) on or following the Release Revocation Date, if the 60th day following your
Separation from Service falls in the same calendar year as your Separation from
Service, or (B) in the calendar year following your Separation from Service, if
the Release Revocation Date occurs in the same calendar year as your Separation
from Service and the 60th day following your Separation from Service falls in
the calendar year following your Separation from Service, and will be subject to
applicable payroll deductions and tax withholdings; provided, however, that no
payments will be made prior to the Release Revocation Date.  In addition, if you
timely elect continued coverage under COBRA, the Company will pay the COBRA
premiums to continue your coverage (including coverage for your eligible
dependents, if applicable) for eighteen (18) months following your Separation
from Service (with such payments to end if you become eligible for group health
insurance coverage through a new employer or you cease to be eligible for COBRA
continuation coverage for any reason), provided that the cost of such coverage
will be reported to the tax authorities as taxable income to
you.  Notwithstanding the preceding sentence, if the Company determines in its
sole discretion that it cannot provide the

4

--------------------------------------------------------------------------------

 

foregoing benefit without potentially violating, or being subject to an excise
tax under, applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company will in lieu thereof provide to you a
taxable lump sum cash payment (within thirty days following such determination
and subject to the payment timing rules of this letter agreement) in an amount
equal to the product of (x) eighteen (18), multiplied by (y) the monthly COBRA
premium described in the preceding sentence as in effect on the date of your
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage), which payment will be made regardless of whether
you elect COBRA continuation coverage.  For the avoidance of doubt, the taxable
payment in lieu of COBRA reimbursements may be used for any purpose, including,
but not limited to continuation coverage under COBRA, and will be subject to all
applicable tax withholdings.  

c.Death or Disability.  If you suffer a Separation from Service due to your
death or disability, then subject to you (or your legal representatives, as
applicable) (i) continuing to comply with your obligations under this letter and
your Employee Invention Assignment and Confidentiality Agreement,
(ii) delivering to the Company an effective general release of claims in favor
of the Company as to which the seven (7)-day revocation period has expired
(without your having revoked) within 60 days following your Separation from
Service, and (iii) resignation from your position on the Board and any
committees thereof (as applicable), then the Company will provide you with the
following severance benefits:

i.The Company will pay you a pro-rated Target Bonus for the fiscal year in which
your termination occurs, payable on the 60th day following your Separation from
Service, subject to payroll deductions and withholdings.  

ii.The Company will pay you an amount equal to one times (1x) your annual base
salary at the time of your death or disability, subject to payroll deductions
and withholdings.

iii.The Company will accelerate the vesting of any then-outstanding vested ZSUs,
Options and other Company equity awards such that the shares that would have
vested in the one (1) year period following your death or disability had you
remained continuously employed by the Company for such one (1) year period, if
any, shall be deemed fully vested on the date of your Separation from Service as
a result of your death or disability (with any performance-based awards vesting
at target).

10.Definitions.  For purposes of this letter, the definitions of “Cause,”
“Constructive Termination” and “Change in Control” shall be as follows:

“Cause” means, with respect to you (i) any willful, material violation of any
law or regulation applicable to the business of the Company, conviction for, or
guilty plea to, a felony or a crime involving moral turpitude, or any willful
perpetration of a common law fraud; (ii) commission of an act of personal
dishonesty that involves material personal profit in connection with the Company
or any other entity having a business relationship with the Company; (iii) any
material breach of any provision of any agreement or understanding between the
Company and you regarding the terms of service as an employee, officer,
director, or consultant to the Company, including without limitation, the
willful and continued failure or

5

--------------------------------------------------------------------------------

 

refusal to perform the material lawful and reasonable duties required an
employee, officer, director or consultant of the Company, other than as a result
of having a disability that prevents you from performing the material duties
required of a person holding your position with the Company for a period of at
least 120 days, or a breach of any applicable invention assignment and
confidentiality agreement or similar agreement between the Company and you;
(iv) willful disregard of a material policy of the Company so as to cause
material loss, damage, or injury to the property, reputation, or employees of
the Company; or (v) any other willful misconduct that is materially injurious to
the financial condition or business reputation of, or is otherwise materially
injurious to, the Company.  An event, action, or omission by you will not give
the Company grounds to involuntarily terminate your employment for Cause unless
(A) the Company gives you written notice within 30 days after the initial
existence of such event, action, or omission that the event, action, or omission
by you would give the Company grounds to terminate your employment for Cause,
and (B) if capable of being reversed, remedied or cured, such event, action or
omission is not reversed, remedied or cured, as the case may be, by you within
30 days of receiving such written notice from the Company.

“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of any one or more of the following events:

(i)any person, entity or group (within the meaning of Section 13(2)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) acquires beneficial
ownership of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction;  

(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, (A) the
stockholders of the Company immediately prior thereto do not beneficially own,
either (1) outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity in such
merger, consolidation or similar transaction, or (2) more than fifty percent
(50%) of the combined outstanding voting power of the parent of the surviving
entity in such merger, consolidation or similar transaction, in each case in
substantially the same proportions as their beneficial ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are beneficially owned by stockholders of the Company
in substantially the same proportions as their beneficial ownership of the
outstanding voting securities of the Company immediately prior to such sale,
lease, license or other disposition; or

(iv)individuals who on the date hereof are members of the Board (the “Incumbent
Board”) cease to constitute at least a majority of the members of the Board;

6

--------------------------------------------------------------------------------

 

provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
will, for purposes of the Plan, be considered as a member of the Incumbent
Board.

For purposes of determining voting power under the term Change in Control,
voting power shall be calculated by assuming the conversion of all equity
securities convertible (immediately or at some future time) into shares entitled
to vote, but not assuming the exercise of any warrant or right to subscribe to
or purchase those shares.  To the extent required to avoid the imposition on you
of the tax under Section 409A of the Code, in no event will a Change in Control
be deemed to have occurred if such transaction is not also a “change in the
ownership or effective control of” the Company or “a change in the ownership of
a substantial portion of the assets of” the Company as determined under Treasury
Regulations Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).

“Constructive Termination” means the voluntary termination of employment with
the Company by you resulting in a Separation from Service after one of the
following is undertaken (by a single action or series of actions) without your
written consent:  (i) the assignment to you of any authority, duties or
responsibilities or the reduction of your authority, duties or responsibilities,
either of which results in a material diminution of your authority, duties or
responsibilities (for example, but not by way of limitation, the Participant (A)
ceasing to be an “officer” (as defined in Rule 16a-1(f) under the Securities
Exchange Act of 1934, as amended) who is required to make filings under Section
16(a)(1) of the Securities Exchange Act of 1934, as amended, or (B) not having
the same authority, duties or responsibilities with respect to the combined
entity following the Change in Control); (ii) you being required to report to
any individual or entity other than the board of directors of the ultimate
parent of the entity that controls the Company’s assets and/or business; (iii) a
material reduction by the Company in your annual base salary or target annual
bonus as in effect immediately prior to such action or actions other than a
one-time reduction of 15% or less that is applicable to substantially all other
similarly-situated executives; or (iv) a non-temporary relocation of your
principal work location office to a location that increases your one way commute
from your principal residence by more than 35 miles An event or action will not
give you grounds to voluntarily terminate employment in a Constructive
Termination unless (A) you give the Company written notice within 60 days after
you know or should know of the initial existence of such event or action, (B)
such event or action is not reversed, remedied or cured, as the case may be, by
the Company as soon as possible but in no event later than 30 days of receiving
such written notice from you, and (C) you terminate employment within 60 days
following the end of the cure period.

“Qualifying Termination” means either (A) termination of your employment by the
Company without Cause, or (B) a Constructive Termination, in either case that
occurs during the 3 month period immediately preceding a Change in Control or
the 18 month period immediately following a Change in Control.  Termination of
employment of a due to death or disability will not constitute a Qualifying
Termination.

“Target Bonus” means your target annual bonus as in effect immediately prior to
Separation from Service (or, if no target annual bonus is in effect as of that
date, then for the most recent year for which a target annual bonus was
established).  Notwithstanding the

7

--------------------------------------------------------------------------------

 

preceding, the calculation of Target Bonus will exclude any reduction that would
constitute a basis for Constructive Termination.

11.Potential Code Section 280G Reductions.

a.Anything to the contrary herein notwithstanding, in the event that it shall be
determined that any payment, distribution, or other action by the Company or any
of its affiliates to or for your benefit (whether paid or payable or distributed
or distributable pursuant to the terms of this letter or otherwise) (a
“Payment”), would result in an “excess parachute payment” within the meaning of
Section 280G(b)(i) of the Code, and the value determined in accordance with
Section 280G(d)(4) of the Code of the Payments, net of all taxes imposed on you
(the “Net After-Tax Amount”) that you would receive would be increased if the
Payments were reduced, then the Payments shall be reduced by an amount (the
“Reduction Amount”) so that the Net After-Tax Amount after such reduction is
greatest.  For purposes of determining the Net After-Tax Amount, you shall be
deemed to (i) pay federal income taxes at the highest marginal rates of federal
income taxation for the calendar year in which the Payment is to be made, and
(ii) pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.

b.Subject to the provisions of this Section 11(b), all determinations required
to be made under this Section 11, including the Net After-Tax Amount and the
Reduction Amount pursuant to Section 11(a), and the assumptions to be utilized
in arriving at such determinations, shall be made by a nationally recognized
accounting firm selected by the Company prior to a “Change in Control” (as
defined in the Severance Plan) (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and you within fifteen (15)
business days of the receipt of notice from you that there has been a Payment,
or such earlier time as is requested by the Company.  Anything in this letter to
the contrary notwithstanding, the Reduction Amount shall not exceed the amount
of the Payments that the Accounting Firm determines reasonably may be
characterized as “parachute payments” under Section 280G of the Code.  Payments
with respect to ZSUs shall be reduced first, followed by Options and then any
cash payments (with the reduction occurring first with respect to amounts that
are not “deferred compensation” within the meaning of Section 409A of the Code
and then with respect to amounts that are).  Any determination by the Accounting
Firm shall be binding upon the Company and you.

12.409A.  It is intended that all of the benefits and payments under this letter
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9), and this letter will be construed to the
greatest extent possible as consistent with those provisions.  If not so exempt,
this letter (and any definitions hereunder) will be construed in a manner that
complies with Section 409A, and incorporates by reference all required
definitions and payment terms.  For purposes of Code Section 409A (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), your right to receive any installment payments under this
letter (whether severance payments, reimbursements or otherwise) will be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment hereunder will at all times be considered a separate and
distinct payment.  Notwithstanding any

8

--------------------------------------------------------------------------------

 

provision to the contrary in this letter, if you are deemed by the Company at
the time of your Separation from Service to be a “specified employee” for
purposes of Code Section 409A(a)(2)(B)(i), and if any of the payments upon
Separation from Service set forth herein and/or under any other agreement with
the Company are deemed to be “deferred compensation”, then if delayed
commencement of any portion of such payments is required to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, the timing of the payments upon a Separation from
Service will be delayed as follows: on the earlier to occur of (i) the date that
is six months and one day after the effective date of your Separation from
Service, and (ii) the date of the your death (such earlier date, the “Delayed
Initial Payment Date”), the Company will (A) pay to you a lump sum amount equal
to the sum of the payments upon Separation from Service that you would otherwise
have received through the Delayed Initial Payment Date if the commencement of
the payments had not been delayed pursuant to this paragraph, and (B) commence
paying the balance of the payments in accordance with the applicable payment
schedules set forth above.  No interest will be due on any amounts so deferred.

13.At Will Employment.  While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice, and with or without cause.  In addition, the Company may change your
compensation, benefits, duties, assignments, reporting line, responsibilities,
location of your position, or any other terms and conditions of your employment
at any time, to adjust to the changing needs of our dynamic company.  Any
statements or representations to the contrary (and any statements contradicting
any provision in this letter) are ineffective.  Further, your participation in
any stock incentive or benefit program is not to be regarded as assuring you of
continued employment for any particular period of time.  Any modification or
change in your at-will employment status may only occur by way of a written
employment agreement signed by you and the Board (or a committee appointed by
the Board).  Upon the termination of your employment relationship with the
Company for any reason you shall, unless the Board requests otherwise, resign
from your position on the Board and any committees thereof (as applicable).

14.Conflict of Interest.  Prior to starting employment, you will disclose to the
Company, in writing, any other gainful employment, business or activity that you
are currently associated with or participate in that competes, directly or
indirectly, with the Company.  During your employment, you agree not to engage
in any employment, business or activity that is in any way competitive with the
business or proposed business of the Company, which materially interferes with
the performance of your job duties, or creates a conflict of interest.  You also
may not assist any other person or organization in competing with the Company or
in preparing to engage in competition with the business or proposed business of
the Company.  By your signature below, you represent that you have disclosed to
the Board any outside employment, business or activity in which you currently
engage and intend to continue to engage during your employment with
Zynga.  Failure to make disclosures is considered a material representation that
you are not engaged or associated with any such outside activities at the
beginning of employment.  You will be responsible to comply with Zynga’s
Conflict of Interest Policy, including updated disclosures of such outside
activities, at all times during employment.

9

--------------------------------------------------------------------------------

 

.

15.Entire Agreement.  This offer letter and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this offer, and supersede any and all prior understandings
and agreements, whether oral or written, between or among the parties hereto
with respect to the specific subject matter hereof.  If any term herein is
unenforceable in whole or in part, the remainder shall remain enforceable to the
extent permitted by law.  

16.Acceptance.  Your signature will acknowledge that you have read and
understood and agreed to the terms and conditions of this offer letter and the
attached documents, if any.

(Remainder of page intentionally left blank)




10

--------------------------------------------------------------------------------

 

Should you have anything else that you wish to discuss, please do not hesitate
to call me.  We look forward to the opportunity to welcome you to the Company.

Very truly yours,

ZYNGA INC.

 

By:/s/ Janice Roberts

Janice Roberts

Chair of the Compensation Committee

[Signature Page – Chief Executive Officer Offer Letter]




11

--------------------------------------------------------------------------------

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ Frank Gibeau
Frank Gibeau

 

Date signed: August 23, 2018

 

 

 

 

 

12